UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ANDREW BARILLI and RONALD PENA,
Individually and on Behalf of all Others
Similarly Situated,
                                                                      No. 17 CV 4572-LTS-DCF
                                   Plaintiffs,

           -against-                                                  ORDER
SKY SOLAR HOLDINGS, LTD., WEILI
SU, JIANMIN WANG, YI ZHANG,
XIAOGUANG DUAN, HAO WU,
DONGLIANG LIN, ROTH CAPITAL
PARTNERS, LLC, and NORTHLAND
SECURITIES, INC.,

                                    Defendants.
-------------------------------------------------------x

                 Before the Court is Plaintiffs’ motion for reconsideration of the Court’s May 23,

2019, Memorandum Opinion and Order (Docket Entry No. 99) dismissing the complaint as against

Sky Solar Holdings, LTD., Roth Capital Partners, LLC, and Northland Securities, Inc. (Docket

Entry No. 105.)

                 A motion for reconsideration is not “a vehicle for relitigating old issues, presenting

the case under new theories . . . or otherwise taking a second bite at the apple.” Analytical Surveys,

Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012). Indeed, reconsideration is an

“extraordinary remedy to be employed sparingly in the interest of finality and conservation of

scarce judicial resources.” In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614

(S.D.N.Y. 2000) (internal quotation marks omitted). To warrant reconsideration, the moving party

bears the heavy burden of showing “an intervening change of controlling law, the availability of

new evidence, or the need to correct a clear error or prevent a manifest injustice.” Virgin Atlantic

Airways, Ltd. v. National Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (internal quotation

marks omitted).


MOT RECON ORD.DOCX                                         VERSION DECEMBER 2, 2019                  1
               In this motion for reconsideration, Plaintiff reiterates arguments that were

previously considered by the Court, offers new arguments that are not based on changes in the

controlling law or the discovery of new evidence, identifies no facts in the record that the Court

overlooked, and fails to identify any portion of the Court’s decision which was clearly erroneous

or manifestly unjust.

               Accordingly, the motion for reconsideration is denied in its entirety.

               Docket Entry No. 105 is resolved.

       SO ORDERED.

Dated: New York, New York
       December 2, 2019


                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




MOT RECON ORD.DOCX                               VERSION DECEMBER 2, 2019                       2
